Citation Nr: 1234930	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  07-27 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether payment of attorney fees from past due benefits at the 20 percent rate in the calculated amount of $10,290.80 are reasonable.  


(The issue of entitlement to an effective date earlier than October 3, 1997, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), will be discussed in a separate decision).  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active service from August 1978 to July 1981, from October 1981 to November 1986, and from April 1987 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In a March 2008 decision, the Board determined that the requirements for reducing the Veteran's attorney fees based on early termination of the attorney were not met.  The Board found that the Veteran's attorney was entitled to receive 20 percent ($10,290.80) of past due benefits ($51,454.00) awarded to the Veteran per the terms of their attorney-client contract.  

The Veteran appealed the Board's March 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2009 Memorandum Decision, the Court vacated the Board's March 2008 decision and remanded the matter for compliance with specific instructions.  

Subsequently thereafter, the case was returned to the Board.  In a March 2011 decision, the Board again determined that the requirements of attorney fees in the amount of 20 percent of past-due benefits payable to the Veteran in the amount of $10,290.80, less EAJA fees paid, had been met.  The Veteran appealed the March 2011 decision to the Court.  In an April 2012 Memorandum Decision, the Court vacated the Board's March 2011 decision and remanded the matter for compliance with terms of the decision.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  



REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide this appeal.  A remand is required so that additional development regarding the reasonableness of the attorney fees may be conducted.  

Preliminarily, the Board notes that, although the regulations regarding attorney-fee agreements were amended in May 2008, the amended regulations are not applicable to the claim on appeal, as the fee agreement at issue was signed in October 2006.  See 73 Fed. Reg. 29,852, 29,866 (May 22, 2008) ("The new regulations apply to fee agreements entered on or after June 23, 2008.  They do not apply to fee agreements entered before June 23, 2008.").  Accordingly, the prior regulations applicable to fee agreements are addressed within this decision.  See 38 C.F.R. § 20.609 (2007).  

In the veterans' benefits claims system, there are two separate issues for determination regarding attorney fee awards: initial eligibility for a fee award and reasonableness of the fee award.  See Scates v. Principi, 282 F.3d 1362, 1367 (Fed. Cir. 2002) (noting, however, that the line between entitlement and reasonableness of attorney fees may not be "clear and bright").  Initial eligibility is governed by 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c)(1), (g), (h).  Reasonableness is governed by 38 C.F.R. § 20.609(e), (f).  

Regarding initial entitlement to an attorney fee award, fees may not be charged, allowed, or paid regarding services provided before the date on which a notice of disagreement is filed.  38 U.S.C.A. § 5904(c)(1).  Rather, attorney fees may be charged only if a final Board decision has been issued and the attorney or agent was retained not later than one year following the date of the Board decision.  38 C.F.R. § 20.609(c)(1).  All attorney fee agreements must be in writing, be signed by the claimant or appellant and the attorney, and include the name of the veteran, the name of the claimant or appellant if other than the veteran, the VA file number, and the specific terms under which the amount to be paid for the services of the attorney will be determined.  38 C.F.R. § 20.609(g).  

The fee agreement may require that payment of fees will be from an award of past-due benefits.  38 C.F.R. § 20.609(h).  Such an agreement is honored by VA only if the fee does not exceed 20 percent of the total amount of the past-due benefits awarded, the fee is contingent on whether the claim is resolved in a manner favorable to the claimant, and the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted.  38 U.S.C.A. § 5904(d)(2)(A); 38 C.F.R. § 20.609(h)(1).  A claim is considered to have been resolved in a manner favorable to the claimant or appellant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d)(2)(B); 38 C.F.R. § 20.609(h)(2).  
Regarding the reasonableness of a fee award, attorney fees must be reasonable, and may be based on a fixed fee, hourly rate, a percentage of benefits recovered, or a combination of such bases.  38 C.F.R. § 20.609(e).  Factors for consideration in determining whether fees are reasonable include: (1) the extent and type of services the representative performed; (2) the complexity of the case; (3) the level of skill and competence required of the representative in giving the services; (4) the amount of time the representative spent on the case; (5) the results the representative achieved, including the amount of any benefits recovered; (6) the level of review to which the claim was taken and the level of the review at which the representative was retained; (7) rates charged by other representatives for similar services; and 
(8) whether, and to what extent, the payment of fees is contingent upon the results achieved.  38 C.F.R. § 20.609(e).  

Where there is an agreement that fees will be paid out of past-due benefits, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded.  38 U.S.C.A. § 5904(d)(1).  Fees which total no more than 20 percent of any past-due benefits awarded are presumed reasonable.  38 U.S.C.A. § 5904(a)(5); 38 C.F.R. § 20.609(f).  Lay assertions to the contrary are insufficient as a matter of law to overcome that presumption.  In re Vernon, 8 Vet. App. 457, 459 (1996).  

But where an attorney is dismissed prior to successful completion of a veteran's claim, there is no presumption of reasonableness and the attorney is not automatically entitled to the full 20 percent fee.  Scates at 1366.  Instead, the attorney is entitled to a fee that fairly and accurately reflects his contribution to and responsibility for the benefits awarded.  Scates, 282 F.3d at 1366.  Factors which may be relevant in such a determination include: the reason for termination of the attorney's representation; whether the fee should be calculated by days spent on the case by the former attorney or the number of hours spent on the case as compared to hours spent by other representatives; whether the attorney can recover under another legal theory such as quantum meruit; whether the attorney can seek recovery from the veteran in another forum such as a state court; and whether any other representative is also seeking legal fees for services performed for the veteran in the case.  Scates, 282 F.3d at 1368-69.  Thus, when determining the reasonableness of an attorney fee, the Board must consider both the regulatory factors and the Scates factors.  Lippman v. Shinseki, 21 Vet. App. 184, 189-90 (2007).  

In this case, the RO granted entitlement to a TDIU, effective August 2000, in a February 2003 rating decision.  The Veteran appealed the February 2003 rating decision, asserting that an earlier effective date was warranted.  In July 2004, the Board denied an effective date earlier than August 2, 2000 for the grant of a TDIU.  Prior to appealing the Board's decision to the Court, the Veteran entered into a Fee Agreement with a private attorney, M.L.  The October 2004 Fee Agreement noted that M.L. would perform activities before the United States Court of Appeals for Veterans Claims (CAVC) pro bono, and that any work conducted before the Board or RO were to be paid out of past-due benefits upon a favorable resolution of the Veteran's claim.  The fee was to be 20 percent of past-due benefits.  In an Order dated July 2005, the Court vacated the Board's decision and remanded the case for compliance with matters raised in the Joint Motion for Remand.  

In January 2006, the Veteran submitted a statement indicating that he wished to discontinue representation with M.L. effective January 2006.  In a January 2006 follow-up letter to the Veteran, M.L. noted that the Veteran relieved him as attorney of record in the appeal.  The letter further noted that, while the attorney has been removed from the appeal, a "contractual and statutory right to twenty (20) percent of any back benefits awarded in this matter" still existed.  

In a June 2006 decision, the Board granted an earlier effective date of October 1997 for the grant of a TDIU.  Such award was effectuated in a June 2006 rating decision.  In an October 2006 administrative decision, the RO granted attorney fees in the amount of $10,290.80, which was 20 percent of the past-due benefits owed to the Veteran.  

Here, the fee agreement meets the basic requirements for attorney fee eligibility; therefore, M.L. is entitled to attorney fees.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. 
§ 20.609(c), (g), (h).  As noted in the October 2004 fee agreement, M.L.'s fee was to be 20 percent of all past-due benefits awarded.  But this fee award is not presumed reasonable because the Veteran discharged M.L. in January 2006, prior to issuance of the favorable decision in the appeal.  Accordingly, M.L. is only entitled to "a fee that fairly and accurately reflects his contribution to and responsibility for the benefits awarded."  Scates at 1366.  

The Veteran has asserted that M.L.'s fee is not reasonable.  He maintains that M.L. did not help him locate the claims file.  The Veteran further adds that M.L.'s office never answered his legal questions and failed to provide a list of duties undertaken and expenses incurred from August 2005 to January 2006.  See the Veteran's statements dated January 2006 and February 2011.  

The Board finds that remand is required in this case.  First, the Board has very little information upon which to make a determination of the reasonableness of the attorney fee award.  There is little evidence and/or argument regarding the extent and type of services M.L. performed, the amount of time M.L. spent on the case, rates charged by other representatives for similar services, whether M.L. can recover under another legal theory such as quantum meruit, and whether M.L. can seek recovery from the Veteran in another forum such as a state court.  

As noted by the Court, "the Regional Office [is] the appropriate agency initially to decide [the] attorney fee claim."  Scates at 1368.  Due to the number of unresolved factually-oriented issues, and at the Court's Request, a remand to the RO is necessary so that M.L. and the Veteran may submit evidence and argument regarding the factors affecting reasonableness of attorney fees.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and M.L. and provide notice that the reasonableness of the attorney fee award is on appeal.  Request that the Veteran and M.L. submit any relevant information, evidence, and/or argument regarding any actions taken in support of prosecution of the Veteran's claim from October 2004 through June 2006.  Request that the Veteran and M.L. provide any information, evidence, and/or argument regarding the relevant factors for consideration, including: (1) the extent and type of services M.L. performed; (2) the complexity of the case; (3) the level of skill and competence required of M.L. in giving the services; 
(4) the amount of time M.L. spent on the case; (5) the results ML achieved, including the amount of any benefits recovered; (6) the level of review to which the claim was taken and the level of the review at which M.L. was retained; (7) rates charged by other representatives for similar services; and (8) whether, and to what extent, the payment of fees is contingent upon the results achieved; (9) the reason for the Veteran's termination of M.L. before completion of the case; (10) whether the basis for calculation of the fee should be by days spent on the case by M.L., the number of hours spent on the case as compared to hours spent by other representatives; (11) whether M.L. can recover under another legal theory such as quantum meruit; (12) whether M.L. can seek recovery from the Veteran in another forum such as a state court; and 
(13) whether any other representative is also seeking legal fees for services performed for the Veteran in the case.  38 C.F.R. § 20.609(e); Scates, 282 F.3d at 1368-69.  

2.  After completing the above action, providing a reasonable time for response, and conduct any other development as may be indicated by any responses received as a consequence of the actions taken in the paragraph above, the issue on appeal should be readjudicated.  Regardless of what action is taken, a supplemental statement of the case should be provided to M.L. and the Veteran.  After M.L. and the Veteran have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

